              Case 2:18-cr-00422-SMB Document 791 Filed 10/22/19 Page 1 of 2




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
 4
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6

 7   Attorneys for Defendant Michael Lacey

 8                              IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF ARIZONA
 9

10   United States of America,                           NO. CR-18-00422-PHX-SMB
11                            Plaintiff,                 DEFENDANT MICHAEL LACEY’S
12   vs.                                                 NOTICE OF JOINDER IN
                                                         DEFENDANT SPEAR’S MOTION FOR
13   Michael Lacey, et al.,                              BILL OF PARTICULARS (Doc. No. 781)
14
                         Defendants.
15

16

17           Defendant Michael Lacey, by and through undersigned counsel, joins in Defendant Spear’s

18   Motion for Bill of Particulars (Doc. No. 781). Defendant Lacey agrees with the statements made in

19   Spear’s Motion for Bill of Particulars and adopts the positions set forth in the Motion as if fully set

20   forth herein.

21           RESPECTFULLY SUBMITTED this 22nd day of October, 2019,
22
                                             /s/    Paul J. Cambria, Jr.
23                                                  LIPSITZ GREEN SCIME CAMBRIA LLP
24                                                  Attorneys for Defendant Michael Lacey
25

26

27

28
              Case 2:18-cr-00422-SMB Document 791 Filed 10/22/19 Page 2 of 2



     On October 22, 2019, a PDF version
 1
     of this document was filed with
 2   Clerk of the Court using the CM/ECF
 3   System for filing and for Transmittal
     Of a Notice of Electronic Filing to the
 4   Following CM/ECF registrants:
 5
     Kevin Rapp, kevin.rapp@usdoj.gov
 6
     Reginald Jones, reginald.jones4@usdoj.gov
 7   Peter Kozinets, peter.kozinets@usdoj.gov
     John Kucera, john.kucera@usdoj.gov
 8
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
 9   Patrick Reid, Patrick.Reid@usdoj.gov
10   Andrew Stone, andrew.stone@usdoj.gov
     Amanda Wick, Amanda.Wick@usdoj.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
